Exhibit 10.1 AMENDED AND RESTATED EMPLOYMENT AGREEMENT I, David Maisel, agree to the terms and conditions of employment with Marvel Entertainment, Inc. (“Company”) set forth in this employment agreement (“Agreement”), which amends and restates my employment agreement dated May 3, 2005, as amended. 1.Term of Employment. My employment under this Agreement (“Term”) shall commence on May 2, 2008 and shall end on December 31, 2010 (“Expiration Date”) or such earlier date on which my employment is terminated under Section 5 of this Agreement.If the Company continues to employ me beyond the Expiration Date without entering into a written agreement extending the term of this Agreement, except as provided in a new written employment agreement between the Company and me, all obligations and rights under this Agreement shall lapse as of the Expiration Date, except my confidentiality and other obligations under Sections 6 and 7, the Company’s ongoing indemnification obligation under Section 8, and our mutual arbitration obligations under Section 9, and I thereafter shall be an at-will employee of the Company. 2.Nature of Duties.I shall be the Company’s Executive Vice President, Office of the Chief Executive and the Chairman of Marvel Studios, and I shall report to the Company’s Chief Executive Officer.I shall work exclusively for the Company and shall perform such senior executive duties as the Company shall from time to time assign me.I shall devote my full business time and effort to the performance of my duties for the Company, which I shall perform faithfully and to the best of my ability.I shall be subject to the Company’s policies, procedures and approval practices, as generally in effect from time to time, except to the extent that they conflict with this Agreement. I further agree to accept election, and to serve during all or any part of the Term, as an officer or director of the Company and of any subsidiary or affiliate of the Company, without any compensation therefor other than that specified in this Agreement, if elected to any such position by the stockholders or by the Board or of any subsidiary or affiliate, as the case may be.Unless otherwise agreed to in writing by the Company and me, I shall immediately resign any such office or directorship upon the expiration of the Term. 3.Place of Performance.I shall be based at the Company’s offices in Beverly Hills, CA, except for required travel on the Company’s business, and with the understanding that the Company may require that half or less of my time performing my duties hereunder be spent at the Company’s headquarters in New York City.Any business travel shall be arranged in accordance with the travel policies and procedures established by the Company. 4.Compensation and Related Matters. (a)Base Salary.The Company shall pay me base salary at the following annual rates, or such higher rate as it elects to pay me: (i) from January 1, 2008 (retroactively) through December 31, 2008: $800,000; and (ii) thereafter: $1,000,000.My base salary shall be paid in conformity with the Company’s salary payment practices generally applicable to other similarly situated Company employees.In addition to my base salary, I shall receive, through December 31, 2008, $1,100 per month (the amount formerly provided to me as “car allowance”) as salary not subject to raises, bonuses or severance pay. (b)Bonuses. (i)I will be eligible to receive an annual cash bonus, in such amount (if any) as the Board may determine in its sole discretion, based in whole or in part upon the attainment of the performance goals set by the Board, all of the preceding to be consistent with the Company’s executive officers in general (the “Bonus Performance Goals”).My target annual bonus amount shall be 50% of my Base Salary received for the year.The Board shall have the sole discretion to determine in good faith whether I have attained the Bonus Performance Goals.Each annual bonus shall be paid when annual bonuses are paid generally to the Company’s other similarly situated employees but in no event later than a day that is within the first two and one-half months of the next calendar year. (ii)In addition, with respect to each of 2009 and 2010, I shall receive an award entitling me to a bonus of $2,662,426.Both the 2009 and 2010 bonuses under this Section 4(b)(ii) shall be earned in full upon the achievement of the performance goal set forth in the award letter issued to me by the Compensation Committee of the Company’s Board on April21, 2008.The 2009 bonus shall be payable in early 2010, on the schedule described in Section 4(b)(i) for 2009 bonuses; the 2010 bonus shall be payable in early 2011, on the schedule described in Section 4(b)(i) for 2010 bonuses.If the performance goal for the bonuses under this Section 4(b)(ii) is not met, then, notwithstanding anything herein to the contrary, I shall be permitted, on at least 60 days’ notice received on or before January 31, 2009, to resign my employment hereunder effective at any date on or before March 31, 2009, in which case, provided that I have complied with the confidentiality provisions of this Agreement and executed a separation agreement and general release on the Company’s standard form: (1) I will receive the bonus, if any, that the Company awarded me for the previously completed fiscal year, if unpaid; (2) I will receive a portion of the bonus that the Company would have awarded me for the fiscal year in which the resignation is effective, prorated for the number of days I actually worked for the Company in that fiscal year (and payable when such bonus would have been paid had my employment not terminated); (3)any award made to me under the Company’s stock incentive plan(s) or cash incentive compensation plan(s) shall continue to vest through March 31, 2009; (4) any stock options awarded to me by the Company shall remain exercisable, if they have not expired by their terms, for 90 days after March 31, 2009; and (5) I shall be released from any obligation hereunder not to compete with the Company. (c)Standard Benefits.During my employment, I shall be entitled to participate in all employee benefit plans and programs (including any group health plans, qualified pension plans, and 401(k) plans) to the same extent generally available to other similarly situated Company employees, in accordance with the terms of those plans and programs.The Company shall have the right to terminate or change any such plan or program at any time. (d)Vacation.I shall be entitled to a vacation period or periods of four (4) weeks in 2008, and three (3) weeks per year in each year after 2008, taken in accordance with the vacation policy of the Company during each year of the Term. -2- (e)Expenses.I shall be entitled to receive prompt reimbursement for all reasonable and customary travel and business expenses I incur in connection with my employment, but I must incur and account for those expenses in accordance with the policies and procedures established by the Company. 5.
